Case 2:18-cv-01177 Document 40-1 Filed 04/09/19 Page 1 of 14 PagelD #: 327

Case 3:15-cv-03503 Document1 Filed 03/24/15 Page 1 of 10 PagelD #: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

 

 

 

 

or plaintiffs in this action).

u t ~ 7 ey a ay . { -
KReoat Xe Ne WW: rn Ooo WOO 4
~
(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)

VERSUS CIVIL ACTION NO.
(Number to be assigned by Court) f

 

 

Duntbvatcon Votive : Decora:

v8

Kacey WW NS

 

bs
re |
aN

 

 

 

 

 

TERESA L. DEPPNER, CLERK ~
U.S. District Court a
Souther District of West Virginia

 

 

 

 

(Enter above the full name of the defendant
or defendants in this action)

COMPLAINT
I. Previous Lawsuits
A. Have you begun other lawsuits in state or federal court dealing with the same

facts involved in this action or otherwise relating to your imprisonment?

Yes No an
Case 2:18-cv-01177 Document 40-1 Filed 04/09/19 Page 2 of 14 PagelD #: 328

Case 3:15-cv-03503 Document1 Filed 03/24/15 Page 2 of 10 PagelD #: 2

B. If your answer to A is yes, describe each lawsuit in the space below. ([f there
is more than one lawsuit, describe the additional lawsuits on another piece of

paper, using the same outline).

1, Parties to this previous lawsuit:

Plaintiffs:

 

 

 

 

Defendants:
\_h
INVA BK
2. Court (if federal court, name the district; if state court, name the
county);

NGS

 

3, Docket Number: A

4, Name of judge to whom case was assigned:
N\A
Nr i

Disposition (for example: Was the case dismissed? Was it appealed?
Is it still pending?

wn

 

6. Approximate date of filing lawsuit: A\ A

7. Approximate date of disposition: Wh
Case 2:18-cv-01177 Document 40-1 Filed 04/09/19 Page 3 of 14 PagelD #: 329

Case 3:15-cv-03503 Document1 Filed 03/24/15 Page 3 of 10 PagelD #: 3

™N
Il. Place of Present Confinement: \nbes 2 On Keon Ss Yan
A. Is there a prisoner grievance procedure in this institution?

Yes J No

B. Did you present the facts relating to your complaint in the state prisoner

grievance procedure?
Yes No jf

C. If you answer is YES:

1. What steps did you take?

 

 

2. What was the result?

 

 

D. If your answer is NO, explain why not: Cas se \ \ned
. ®, oS % 4
Od ene Ne Na, Nag Se Wow Wwe

Ill. Parties

(In item A below, place your name and inmate registration number in the first blank
and place your present address in the second blank. Do the same for additional
plaintiffs, if any.)

A. | Name of Plaintiff: V orcas an Vu Yo Soc WA ab
Address: \asy, One SO Aa WA, Matauuy ee NAN ATH GE

B. Additional Plaintiff(s) and Address(es):

 

\ i

 

 
\s

Case 2:18-cv-01177 Document 40-1 Filed 04/09/19 Page 4 of 14 PagelD #: 330

Case 3:15-cv-03503 Document1 Filed 03/24/15 Page 4 of 10 PagelD #: 4

(In item C below, place the full name of the defendant in the first blank, his/her
official position in the second blank, and his/her place of employment in the third
blank. Use item D for the names, positions, and places of employment of any

additional defendants.)

C, Defendant: oWaced NSN Z.iy
is employed as: Me Vu srvvaon V Vekc% ox aK
at Ne aks cou ihyg Que Dek aw War Woda AS

D. Additional defendants: “Wye eh Rw Mer Vive

ces ‘bh: NS \ eA Das Que ok Vady newness,

 

 

IV. Statement of Claim

State here as briefly as possible the facts of your case. Describe how each defendant
is involved. Include also the names of other persons involved, dates and places, Do
not give any legal arguments or cite any cases or statutes, If you intend to allege a
number of related claims, set forth each claim in a separate paragraph. (Use as much
space as you need. Attach extra sheets if necessary.)

Can Dow VAX. OSs AA ]! Come SN Wredaste Wee oe V4 uo

ude Meds OW AGEs Sad ove Ss Game Ne Sas SS

“ec Aad ak BQN cata wee’ Via Sex owed Ox a wren Gund
@ £407 Wwe Yok Wis sigh’ Sede cand Susiroy Ode Ts,

Yue Seco we VAN cases Go os Wad Sar Sow
Wook tod Coades Ne soa Coc obo co Wak ow
oe SN ee Su Onc = ve ade we “Mhice
Wake Wis ine LN Nise oerae Ceesnin Meee te Yok Sock
A An Quads eh” 1 awe oY gin wi.

4
Case 2:18-cv-01177 Document 40-1 Filed 04/09/19 Page 5 of 14 PagelD #: 331
Case 3:15-cv-03503 Document1 Filed 03/24/15 Page 5 of 10 PagelD #:5

IV. Statement of Claim (continued):

RD x
\ ue SS SN ; A dx ss. { 2 chee \a \ees

Seed
\Wkacy Nee Sha sie Wnlo whkdia and. WW.
\ ie : CABA OX ce condcon ie Y oko, Sa de See. tas dade +
ww Wek Weekune Sy Muska) She aetna ts ged
ak TE vecale, Se Xo Qed ghee a Ka cake Seba Ye Nae \ Sede
i ‘wk oy Wonk ves EO os ote oe ol Was. Co Yoo.

4 AN Yen’, No, Os Osansres “OS x CO f \ Atay cua ar eck

y

   

~e

Ryans | Yen cross oe “Ao Se AA ca Ves
Was Pye Yk wi Vas. ‘ie Ne nx \e . ANA Was. \eds Ney

V. Relief WN Godknualon Shedkhdk a

State briefly exactly what you want the court to do for you. Make no legal arguments
Cite no cases or statutes.

TE Mittar’s Lona once agin Qos) TT Ano doh
\Ne Ne x We es SENS In Yeh. s Xe ‘oe x

’ ~\ Rs 4 .

Q ae Ane “es agen Nate: ah, Anes OL 6 ONC Yec CX
ty te 3 aa WS

a COVe — CVC Nous

{ ( \ NNN COND NIN oe Gy cea Youn...
- - * - —

at

 

 

 

 
Case 2:18-cv-01177 Document 40-1 Filed 04/09/19 Page 6 of 14 PagelD #: 332

. . TATA MENY ©
WN. ; Case 3: ie. cv-03503 ON ent  Eileroe case D. Page 6 of 10 PagelD a)
(co (comm

ae Coosing WAC Xe Xe\\ Nec Yageds onts Ve.
. Lyon, THe Coe Wis Oe Sy \ncarel \wais \en Je
D - SA Vina al A \ds hoe, wwe Ne Nore _
low War ara yack? Dac OAL Sum Cin Hy i
pad Broked Quatking, Ae yA Mua Tos i Midi Nea B
pad Ss doh sees ras “one Wis sit wo
CA Ne Sho. Wing we TE cola Sorter
{ oN Do Not - casts seuttlesine wae \aDROCL
EN Yano eck we OO TT aks wr Stasis !
Yond? ada, Mt ON SEN erKerl: WL VE k ee 7
| we Ae. Ouxcarnsste ne _( Coe Con’, |
a ae gov. We Wood. Xxx, LO necch
WS\VCER Yoo, SA Nes Wan sparen, \we
ES OSS duck, rein Cena Cars A ounce. x
\ Arudooh Qos” Sa Doe Goatiows, \o> Seo bbatie ose
Qe, AICS We cae nn Cs
“A Jane dvance_ ok We es Cus AW uw,
copia . \ohere nea \oreclerd one Ser olde
| Dee Ke Axe \& ohkawles ANA Mae Vy ~ DAG
Yheock, Apsu\sed \ Cork ponked MOS ani Sask Ci Te

ee | od WES odo Wrenn ALORS, Ao Wa Seat ;

x A eceend ot =~ ROE oe =
a ors CONe SN ie fay ie atic he
Wann \ ok SO AN ANC AS gud La

AY. Wedica\ Xoy ‘oe ot Pp Waites a corns fas

| The Dodket Were ok Nx Deck Whom My wa
| Meant Coose\. Kon Mospttna\ ee dS ACS a es
acaich one MM, tee Oc \Wiho “A nig exo |

ee as: ct Canis she Da Site, Ne \ Ge SO

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 
Case 2:18-cv-01177 Document 40-1 Filed 04/09/19 Page 7 of 14 PagelD #: 333
| Case 3:15-cv-03503 Document1 Filed 03/24/15 Page 7 of 10 PagelD #: 7

| Wis oe sit . -

OS ss Soe =r oO ACe Nf
did SS vextet Soy GRAS Yatton
BS Asewss Q in QA Addy WS \leide., Rss

 

Ose: Aron Ag, SN SBlas «Ys \ Vick tus Nee Ne
We Ys eis UA CAC ION ys S

“es Daacidhonk AiG Ss \neansh beck Naz ¢ oy

wi 0D Moeasic OV<« \ & \o alent, |
_ Thon SU

 

Trost we OA, . Ke AWA Woe sot
NeNaceanc hoa re _ Ro Ral ( |

 

 

 

 

 

ee a ie he Se

 

 

 

 

 

 

 

 

 

 

 

 

_- Ss
Case 2:18-cv-01177 Document 40-1 Filed 04/09/19 Page 8 of 14 PagelD #: 334

Case 3:15-cv-03503 Document1 Filed 03/24/15 Page 8 of 10 PagelD #: 8

Vv. Relief (continued)):

 

 

 

 

 

VII. Counsel

A. If someone other than a lawyer is assisting you in preparing this case, state the
person’s name:

WS

B, Have you made any effort to contact a private lawyer to determine if he or she
would represent you in this civil action?

Yes _ fi No

If so, state the name(s) and address(es) of each lawyer contacted:

= >

Codi) Xt Ww wh, Qo C mun tructe ed Coorg C paenre cnc ye Suid

If-not,-state-yourreasons: We Cosh Meck BAS Caged Sowers \A\
ay ~~

. \ “F

DR Nw’ ~ oy octane \.

C. Have you previously had a lawyer representing you in a civil action in this

court?
Yes No V __
Case 2:18-cv-01177 Document 40-1 Filed 04/09/19 Page 9 of 14 PagelD #: 335

Case 3:15-cv-03503 Document1 Filed 03/24/15 Page 9 of 10 PagelD #: 9

If so, state the lawyer’s name and address:

 

 

Signed this VA day of W\ue Ns ,20\5..

 

 

 

Xo. ind Probe

Signature of Plaintiffvor Plaintiffs

 

[ declare under penalty of perjury that the foregoing is true and correct.

Executed on %™-\Qr |S
(Date)

   

Ji, | ME Le

we. aly Age
Signature of Movant/Plaintiff

 

 

Signature of Attorney
(if any)
age 10 of 10 PagelD #: 10

Case 2:18-cv-01177 Document 40-1 Filed 04/09/19 Page 10 of 14 PagelD #: 336

Case 3:15-cv-03503 Document1 Filed 0

:

ve Fe mF
war 4, mat

i

a

Leddeta Tse HEL Eyptegeecafesafegtt ae lfengyeel baste fet ibegged eS
\oLee a HK

LAY *WY ME Lh

SENET AMAR AAG yearn

 

   

Wy? WNOHDIY NYILSAM 30
ALVIN! NY SI NOSd3d SIKL

HOSSE NACA
SYN

pare WSS
ae cata OF MURAL
Case 2:18-cv-01177 Document 40-1 Filed 04/09/19 Page 11 of 14 PagelD #: 337

 

 

 

 

 

 

 

 

 

 

 

Wat et | nosnanaenf TERESA L DEPPNER CLERK: |

nan :S- District
Car ra
wwnectne._| Southern District Sour |

 

 
Case 2:18-cv-01177 Document 40-1 Filed 04/09/19 Page 12 of 14 PagelD #: 338

Konny Dos Kok

\

One OV Venlon P\,

Daly \AN
WY

THIS PERSoy

OF WESTERN pect MATE

REGIONAL Jan

Case 3:15-cv-03503 Document 4 Filed 04/02/15 Page 2 of 2 PagelD #: 21

JR ESD) Wy

CA APR OLS Pee a

 

Clark
Unvdd Shales ADO Coury
S457 BW, Ane, Yan \o\
Wud iQwVv 2570\

ZETOLRzOLASS He epy dd Pp PPL PT le lah

{i
Case 2:18-cv-01177 Document 40-1 Filed 04/09/19 Page 13 of 14 PagelD #: 339

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:15-cv-03503 Document 4-1 Filed 04/02/15 Page 1 of 1 PagelD #: 22
| 7
ne LN THE Unched STATE S DISTRICT. COUK T.
ee ee fe ~ SHER DISTR RECT.OF WEST VIRGINIA —
Te Keuwet A ay Fe Gus sie K. : — a oo
[
eee ead ww Vo en
eb ~Cise No.3: [Se v. 03803
_ Daniel Wal Les, _o. _
2 felts Roa ce —_ Amended. Complaint .
oe, . “lane Rob. Black’. La havea cae ues Lk lea L. Demanded. a
WY. Police OF biees Lf oe
a Deberdawts a
= _D Plata: an [MCaRpoR ds “ail Stadernent. Aud Aveamensts
i nnade inthe pacviews ComplArwt Asif bulls estated
oe heaein i _

 

 

 

es an _ _AU i _Dekewclane Ake bewwa gued.. iN then Pees A |
| Asacd Pao.tes sions [ Chip attes .. =

|

i

Bt ALL De benclepeks. Age. state. Actos s. Aching undea
— Color. of dade Lao. J

 

crcl
j

 

Resp nee Leulls/ .
- ‘Sob nitted

 

 

 

 

 
case 2:18-cv-01177 Document 40-1 Filed 04/09/19 Page 14 of 14 PagelD #: 340
Case 3:15-cv-03503 Document6 Filed 04/16/15 Page 1 of 1 PagelD #: 25

|
! It

NV THE Uncted STATE S OiSTRECT COUR T
SOUTHER NV DIS" [RECT OE WEST vinciiid

i
I

 

: ik enn“eth Bay Busixiaz. K, _ _ oo
. | PlaishiPF as i . ae
a. . | =) vet ae a ae
_ He ce VS. ae oe
Se 7 Ce — Ons ASE No.3: (Sx “CM. 2. O3SC2 _
wees “ll Yaniel Miles il =
Che Ste: phe . “he CR Amend: ed Com pia ~
fens R 2b Bi Ack; | Lda hint ‘g ftn oey Tk ei Al takes aacle el
— Ww / Folice OF "ann oo. Co _
7 De PerdaatS en _ a.
. __ _ ee ae
a ee fle Sie Sweats Bas
yi fj aire | .. nate
oo oj SLA BR coke antes A ll Sfatem ene And Avenmneart.
- “pe :
ete + Ades is “ot he. ~f MeeVee WSC a ld i Acwt AS; £ Pull 7 Restated —s__
a to VeAe i ial ion ee . . 7 Lexie. _

A. 1 ALL Dekewclénus Age be inc 19. Aved ty fhea A peasona ia
Atul. ps clessjanmaA Cen. AGAICS -. _ .

Ait LDe Lead S Age State_A teas Ab ting. vader
I Colo olor of State Laue, ee _

ctf a eee oo. oe
a See ee Res, Pes Leu Us, |
se ol ny = = wc Subs tted ~
Fane oo oe
a _ _ _. _ _
i
